390 U.S. 598 (1968)
JEHOVAH'S WITNESSES IN THE STATE OF WASHINGTON ET AL.
v.
KING COUNTY HOSPITAL UNIT NO. 1 (HARBORVIEW) ET AL.
No. 1111.
Supreme Court of United States.
Decided April 8, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON.
Victor V. Blackwell, Daniel Brink and Kenneth S. Jacobs for appellants.
John J. O'Connell, Attorney General of Washington, James B. Wilson, Assistant Attorney General, and James E. Kennedy for appellees.
PER CURIAM.
The judgment is affirmed, Prince v. Massachusetts, 321 U.S. 158.
MR. JUSTICE DOUGLAS and MR. JUSTICE HARLAN would note probable jurisdiction and set the case for oral argument.